Citation Nr: 0418055
Decision Date: 07/07/04	Archive Date: 09/01/04

DOCKET NO. 96-05 354                        DATE JUL 07 2004


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York

THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for a back disorder.

2. Entitlement to service connection for dermatophytosis and tinea pedis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in New York, New York. The Board notes that in correspondence to the RO dated in February 2004, the issue of an increased rating for a facial cyst was withdrawn from appellate consideration.

The issue of service connection for dermatophytosis and tinea pedis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. In January 1991 the Board denied the veteran's application to reopen a claim for service connection for a back disorder.

2. Evidence added to the record since the January 1991 Board decision does not bear directly and substantially upon the subject matter now under consideration and, when considered alone or together with all of the evidence, both old and new, has no significant effect upon the facts previously considered.

CONCLUSIONS OF LAW

1. The January 1991 Board decision which denied service connection for a back disability is final. 38 U.S.C.A. § 7104 (West 2002).

- 2 



2. New and material evidence has not been submitted to reopen the claim of service connection for a back disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims Assistance Act (VCAA) of 2000 and its implementing regulations essentially eliminate the requirement that a claimant submit evidence of a well-grounded claim, and provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 38 U.S.C.A. §§ 5102,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The new law and regulations also include new notification provisions. Specifically, they require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 38 C.F.R. § 3.159(b) (2003). Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that a decision promulgated on September 22,2003, Paralyzed Veterans of America v. Secretary a/Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Court) invalidated the 30-day response period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).

The Court made a conclusion similar to the one reached in Disabled Am. Veterans v. Secretary a/Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a

- 3 



related Board regulation, 38 C.F.R. § 19.9). The Court found that the 30-day period provided in § 3.159(b)(1) to respond to a VCCA duty to notify is misleading and detrimental to claimants whose claims are prematurely denied short of the statutory one-year period provided for response.

With respect to Paralyzed Veterans of America v. Secretary of Veterans Affairs, on December 16,2003, the President signed H.R. 2297, the Veterans Benefits Act of 2003 (the Act). Section 701 of the Act contains amendments to 38 USC §§ 5102 and 5103. The Act contains a provision that clarifies that VA may make a decision on a claim before the expiration of the one-year VCAA notice period. Veterans Benefits Act of 2003, P.L. 108-____ , Section 701 (H.R. 2297, December 16, 2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice must be provided to a claimant before the initial unfavorable determination by the RO. The Court further held that the VCAA requires the following steps: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that V A will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim.

The record reflects that the VA has made reasonable efforts to notify the veteran of the information and evidence needed to substantiate his claim. . The veteran was provided a copy of the rating decision statements the case and supplemental statements of the case. These documents, collectively, provide notice of the law and governing regulations, as well as the reasons for the determination made regarding his claim. By way of these documents, the veteran was also specifically informed of the cumulative evidence already having been previously provided to VA or obtained by VA on his behalf.

Further, in a letter dated in June 2001, the RO specifically informed the veteran of the information and evidence needed from him to substantiate his claim, evidence already submitted and/or obtained in his behalf, as well as the evidence V A would

-4


attempt to obtain. The record discloses that VA has met its duty to assist the veteran also in obtaining evidence necessary to substantiate his claim. Most notably VA treatment records have been obtained and associated with his claims file. The RO has been unable to locate any VA treatment records prior to 1966 and the Board finds that any additional development in this area would not be successful. The majority of service medical records have been lost. However, the RO has reconstructed these records to the extent possible.	.

The VCAA letter was mailed to the veteran subsequent to the appealed rating decision in violation of the holding in Pelegrini, supra and the VA has not specifically informed the veteran to provide any evidence in his possession pertinent to his claim as required by38 C.F.R. § 3.159(b). However, the Board finds that in the instant case the veteran has not been prejudiced by these defects. In this regard, the veteran was provided notice of the division of responsibility in obtaining evidence pertinent to his case and ample opportunity to submit and/or identify such evidence. Therefore, under the circumstances, the Board finds that any error in the implementation of the VCAA is deemed to be harmless error. As such, the Board finds that the VA has satisfied its duties to notify and assist the veteran, and adjudication of this appeal poses no risk of prejudice to the veteran. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The evidence of record at the time of the January 1991 Board decision is briefly summarized. The veteran's complete service medical records are unavailable. Where service medical records are missing, V A's duty to assist the veteran, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened. O'Hare v. Derwinski,l Vet. App. 365, 367 (l991). Of record is the separation examination which showed no abnormality of the spine. Also of record are daily sick call reports which show that the veteran was treated at the dispensary on several occasions and was returned to duty the same day. These documents reveal that in July 1953 the veteran was hospitalized at Ft. Hamilton and was transferred to Walter Reed Hospital. The disability which required the treatments was not reported.

- 5 



The veteran's original application for service connection for a back disorder was received inlay 1954. At that time he reported that he was treated by Dr. Agus. In May 1954 the RO's request to Dr. Agus for his medical records was returned as undeliverable.

The veteran was hospitalized at a VA facility from January to March 9, 1966 primarily for skin problems. This report contains no reference to the veteran's back. X-rays were taken of the right elbow during this hospitalization.

The veteran was treated at a private facility in August 1981 for back pain which had been present since 1952. X-rays showed a mild left lumbar scoliotic curve and facet joint arthritis. The impressions were lumbosacral instability, degenerative joint disease, and low back pain syndrome.

A March 1985 statement from a friend of the veteran is to the effect that she had known the veteran since 1957. She indicated that they dated and the veteran discussed with her the problems he had with his back during service.

Subsequently received was copy of letter, dated in January 1952 written by the veteran to his family. This document indicates that the veteran was receiving treatment for his back and medication was prescribed. He indicated that he had been scheduled for x-rays of the dorsal spine. Also received was a request for xrays, dated on March 7, 1966 at a VA medical facility.

Of record are documents associate with a January 1979 Discharge Review Board concerning the veteran's character of discharge from active duty. At that time the veteran stated that at the time of his enlistment he had a medical problem with his back. At the time of the entrance examination his problem was diagnoses as "sclerosis". He was unable to keep up during basic training due to his back. He went to therapy and was hospitalized at Aberdeen Proving ground for six or seven weeks. When he was hospitalized at Walter Reed Army Hospital for his rash, his back was evaluated and it was recommended that he continue physical therapy. He was still receiving treatment for his back.

- 6 


In August 1981 the veteran file a claim for service connection for his back disorder. At that time he reported treatment by Drs. Mautner, Cockett, and the V A hospital. In December 1981 the RO finished the veteran the appropriate release of information forms.

Received in March 1982 were treatment records from S1. Luke's Roosevelt Hospital, which show that the veteran was treated in August 1981 for low back complaints. These records show that the veteran gave a history of lower back problems since 1952. X-rays showed a mild scolotic curve and facet joint arthritis. The diagnoses were low back pain, lumbosacral spine instability, and degenerative joint disease

In January 1986 the Board denied service connection for a back disorder. At that time the Board determined that the scoliosis was present prior to service and did not increase in severity during active duty. The Board further found that arthritis was manifested many years after service. The January 1986 Board decision is final. 38 U.S.C.A. § 7104 (West 2002).

Subsequently received was information from the Hospital Admission Cards from the Office of the Surgeon General, Department of the Army (SGO). These records show that he was hospitalized for 15 days at the Aberdeen Proving Ground in August 1953 for scoliosis. It was determined that it existed prior to service. No trauma or injury was recorded at that time.

A hearing was held at the RO in June 1990. At that time the veteran reported that he injured his back shortly after entering the service while lifting a duffel bag. He was treated on numerous occasions during service and following service.

In January 1991 the Board denied the veteran's attempt to reopen his claim. At that time the Board determined that the evidence received since the January 1986 Board decision was not new and material. This decision is final. 38 U.S.C.A. § 7104. However, the veteran may reopen his claim by the submission of new and material evidence.

- 7 


New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim. See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156. In Hodge, the Federal Circuit further noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability. Hodge, supra.

The evidence associated with the veteran's claims file subsequent to the January 1991 decision includes two letters from the veteran to his family dated in July 1953 while he was hospitalized at Walter Reed Army Hospital which indicate that the veteran had undergone a myelogram for his back problems.

A hearing was held at the RO in July 1993. At that time the veteran indicated that he injured his back during service lifting a duffel bag. He received treatment, to include hospitalization during service. Following service beginning in 1954 he continued to receive VA and private treatment for his back disorder. His private doctor, Dr. "Lockett" had passed away.

A VA examination was conducted in March 1994. At that time the veteran reported he experiences a sharp pain in his low back when he lifted a duffel bag during service. X-rays showed marked degenerative disc disease of the lumbar spine with convexity to the left. Osteophytes were noted with bridging.

A hearing was held at the RO in January 1998. At that time the veteran reiterated his prior statements. He further indicated that he was treated by the V A and Dr. Lockett following service. He has continued to receive treatment at VA facilities.

Subsequently received were VA medical records showing treatment for various disabilities, including his low back disorder dated from the 1980s to 2003.

- 8 



Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by a veteran's active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (2002).

A veteran, who had wartime service or peacetime service, after December 31, 1946, is presumed to be in sound condition except for those defects noted when examined and accepted for service. Clear and unmistakable evidence that a disability which was manifested in service, but existed before service, will rebut the presumption. 38 U.S.C.A. § 1111 (West 2002); 38 C.P.R. § 3.304(b) (2003).

A preexisting.disease or injury will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 C.P.R. § 3.306 (2003).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pn_-service disability underwent an increase in severity during wartime service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 C.P.R. § 3.306 (2003).

Additionally, where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of at least 10 percent within one year from the date of tennination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.P.R. §§ 3.307, 3.309 (2003).

- 9 



The evidence submitted since the January 1991 Board decision includes the VA medical records showing treatment for a back disorder many years after service. The presence of the back disability had been previously established at the time of the January 1991 Board decision. As such, the Board finds that this evidence is cumulative. Likewise the veteran's statements and testimony are repetitive. The July 1953 letters indicate that the veteran's back was evaluated when hospitalized at Walter Reed. This fact had been established by the veteran at the time of the January 1991 decision. Accordingly, the Board finds that the evidence received since the January 1991 Board decision is not new and material and the claim is not reopened.

ORDER

New and material evidence not having been presented, the claim for service connection for a back disability is denied.

REMAND

The SGO records show that the veteran was hospitalized for his dermatophytosis. The post service medical records also show continued treatment for his skin disorders. As such the Board is of the opinion that a specialized examination is warranted in this case.

Accordingly, the case is REMANDED to the RO for the following actions:

1. The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied. See 38 C.F .R. § 3.159 (2002) and Quartuccio v. Principi, 16 Vet. App. 183 (2002).

- 10 



2. The veteran should also be scheduled for a special VA examination by a dermatologist to determine the nature, severity, and etiology of dermatophytosis and claimed tinea pedis. The examiner should be informed that service connection for facial cysts has been granted. The claims file must be made available to the examiner prior to the examination. All indicated tests and studies should be accomplished. The examiner is requested to obtain a detailed clinical history .

After reviewing the claims folder, the examiner is requested to render an opinion as to whether it is as likely as not that any skin disorder diagnosed (except facial cysts) are related to service? If it is determined that the skin disorder preexisted service whether it is as likely as not that any skin disorder diagnosed increased in severity during service beyond normal progression. The examiner should be informed that the service medical records consist of the separation examination report, sick call reports, and the Hospital Admission Cards from the Office of the Surgeon General, Department of the Army. The examiner's attention should also be directed to the clinical history reported by the veteran in the January 1979 Discharge Review Board report. A complete rationale for the opinion expressed should be included in the report.

3. Thereafter, following any additional development deemed appropriate by the RO, the RO should readjudicate the veteran's claim. If the benefit sought on appeal remain denied, the veteran and his representative should be furnished a supplemental

- 11 



statement of the case, and be given the opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

- 12 





